DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Page 9, line 19 and line 30 recite “The or a”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The processor” and “The processing resource” respectively. 
  Page 2, line 5 recites “Fuelled”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “Fueled”.
Page 13 line 22 recites “Figure 5”. The Examiner believes that “Figure 5a- 5c” may be the correct words to use here.
Appropriate correction is required.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:   
Claim 2 recites “The system according to claim 1”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The system according to claim 1,”.
Claim 3 recites “The system according to claim 1”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The system according to claim 1,”.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“partially reflecting element”  in claim  28
“processing resource” in claim 2 and claim 32

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“a partially reflecting coating” (Page 9, lines 5-13)
“personal computer (PC) or laptop, or any computing system” (Page 17, lines 25-27)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 12, 13, 14, 21, 25, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”).
Regarding claim 1, Montoya discloses a system comprising: 
a waveguide apparatus (Fig. 9A) comprising a plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752); 
at least one light source (Fig. 9A-seed laser 976) configured to excite in turn each of a plurality of the input waveguides, or each of a plurality of combinations of the input waveguides, or individually each of the input waveguides (Fig 9A; The Examiner notes Montoya teach exciting individually each of the input waveguides) but Montoya does not expressly teach 
thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus
wherein the waveguide apparatus is configured to direct each of the plurality of different light patterns to a target region; and 

However, the embodiment of Fig. 8E of Montoya teaches thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus ([0169]- Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include the different light patterns orthogonal to each other, as seen in the teachings above of the embodiment of Fig. 8e of Montoya.  It would have been advantageous to make the combination to estimate the impact of various errors on combining efficiency ([0170] of Montoya).
Additionally, Zel'Dovich teaches of an analogous endoscopic device wherein the waveguide apparatus (Fig. 1) is configured to direct light patterns (Fig. 1 – illumination 45) to a target region (Fig. 1-object 50); and at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and to output signals representing the detected light (Col. 4, lines 38-58- Photodetector 60 is used to convert the reflected and scattered light 4; Fig. 1- Photodetector 60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include the waveguide directing light patterns to a target region and a detector, as seen in the teachings above of Zel’Dovich. It would have been advantageous to make the combination so that when portion of (Col. 3, lines 24-27 of Zel’Dovich).
The modified device of Montoya in view of Zel’Dovich will hereinafter be referred to as modified Montoya. 
Regarding claim 2, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach further comprising a processing resource configured to process the signals from the at least one detector to obtain an image of the target region.
However, Zel’Dovich teaches of an analogues endoscopic device including a processing resource configured to process the signals from the at least one detector to obtain an image of the target region (Fig. 1-computer 15).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include a processing resource, as seen in the teachings above of Zel’Dovich. It would have been advantageous to make the combination so that when portion of light scattered or reflected by the target region is registered by a detector, the signal is then processed for image reconstruction (Col. 3, lines 24-27 of Zel’Dovich).
Regarding claim 3, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses wherein the waveguide apparatus comprises an optical fibre apparatus (Fig. 9A - active fiber 715); each of the input waveguides comprises a respective core of a multi-core section of the optical fibre apparatus (Fig. 9D); and wherein the multimode waveguide comprises a multimode section of the optical fibre apparatus (Fig. 9E).
Regarding claim 4, modified Montoya teaches the claimed invention as discussed above concerning claim 3, and Montoya further discloses wherein at least one of: 
a) the guided-wave transition comprises a substantially continuous transition from the cores of the multi-core section of the optical fibre apparatus to the multimode section of the optical fibre apparatus; 
b) the guided-wave transition comprises a photonic lantern transition (Fig. 9A- photonic lantern 752; The Examiner notes that Montoya teaches b); or 
c) the multi-core section and multimode section are formed from the same optical fibre.  
Regarding claim 8, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses wherein each of the input waveguides is a single mode waveguide (Fig. 9A - single-mode optical fiber 712).
Regarding claim 9, modified Montoya teaches the claimed invention as discussed above concerning claim 1, wherein at least one of: 
a) each of the input waveguides is configured to support no more than 10 mode (Fig. 9A; [0181]- The output of a seed laser 976 was split into three optical fibers using a polarization maintaining fiber splitter 978 , in this case a 1×3 splitter);
 b) the at least one light source is configured to excite in turn individual modes of the input waveguides; or 
c) each of the input waveguides is polarisation maintaining (The Examiner notes that Montoya teaches a).  
Regarding claim 12, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses configured such that light propagating (Fig. 9A- splitter 978).  
Regarding claim 13, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses further comprising a support configured to eliminate or reduce bending of the guided- wave transition in response to bending of the waveguide apparatus (See Examiner’s annotated Fig. 9A below).  

    PNG
    media_image1.png
    439
    584
    media_image1.png
    Greyscale

Regarding claim 14, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein at least one of: 
a) each of the different light patterns is substantially insensitive to bending of the waveguide apparatus, 
b) at least some of the different light patterns are substantially orthogonal to each other in electromagnetic field ([0166]- Moreover, since the photonic lantern is a linear optical device, it may be considered a mode converter that maps input orthogonal sets to output orthogonal sets); or 

However, the embodiment of Fig. 8e of Montoya teaches b) at least some of the different light patterns are substantially orthogonal to each other in electromagnetic field ([0169- sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Montoya to include the different light patterns orthogonal to each other, as seen in the teachings above of the embodiment of Fig. 8e of Montoya.  It would have been advantageous to make the combination to estimate the impact of various errors on combining efficiency ([0170] of Montoya).
Regarding claim 21, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein the waveguide apparatus further comprises a further guided-wave transition.  
However, embodiment of Fig. 20A of Montoya teaches wherein the waveguide apparatus further comprises a further guided-wave transition (Fig. 20A- a reciprocal photonic lantern 2052).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include a further guided wave transition, as seen in the teachings above of the embodiment of Fig. 20a of Montoya. It would have been advantageous to make the combination in order to handle high power produced at the output of the fiber ([0325] of Montoya).
Regarding claim 25, modified Montoya teaches the claimed invention as discussed above concerning claim 24, and Montoya further discloses wherein at least one of: 
a) the desired light pattern comprises a spot of light positioned at a distal surface of the waveguide apparatus, 
b) the desired light pattern comprises a spot of light positioned within the target region (see [0255] - …a moving spot effectively looks like a pulse of light from a target's point of view. Using a suitable detector array, the target can be imaged); or 
c) each of the different light patterns comprises a spot of light at a different respective position, such as to scan the spot of light across the target region (The Examiner notes that Montoya teaches b).
Regarding claim 38, Montoya discloses a method ([0007]- methods, as disclosed herein) comprising: 
by at least one light source (Fig. 9A-seed laser 976), exciting in turn each of a plurality of input waveguides of a waveguide apparatus, or a plurality of combinations of the input waveguides, or individually each of the input waveguides, or exciting the input waveguides with a plurality of different sets of at least one of selected amplitudes or selected phases in turn ([0169]- Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side; The Examiner notes Montoya teach exciting Indi dually each of the input waveguides), wherein the waveguide apparatus comprises the plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided- wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752);  but Montoya does not expressly teach 

directing by the waveguide apparatus each of the plurality of different light patterns to a target region; 
detecting by at least one detector light transmitted, reflected or emitted from the target region in response to each of the different light patterns; and 
outputting by the detector signals representing the detected light.
However, the embodiment of Fig. 8E of Montoya teaches thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus ([0169]; Fig. 8E - orthogonal beams 870). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include generating a plurality of different light patterns in turn at an output of the waveguide apparatus, as seen in the teachings above of the embodiment of Fig. 8E of Montoya.  It would have been advantageous to make the combination in order to produce three orthogonal beams with different modes on the output side ([0169] of Montoya).
Additionally, Zel'Dovich teaches of an analogous endoscopic device wherein the method includes 
directing by the waveguide apparatus (Fig. 1-waveguide 40) each of the light patterns to a target region (Fig. 1-object 50) ; 
detecting by at least one detector light transmitted, reflected or emitted from the target region in response to each of the different light patterns (Fig. 1- Photodetector 60); and 
(Col. 4, lines 38-58- Photodetector 60 is used to convert the reflected and scattered light 4 coming from the illuminated object 30 and converts the light 46 to electricity which is then passed along line 62 as current in for processing by a computer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Montoya to include detecting light and outputting a signal, as seen in the teachings above of Zel’Dovich. It would have been advantageous to make the combination so that when portion of light scattered or reflected by the target region is registered by a detector, the signal is then processed for image reconstruction (Col. 3, lines 24-27 of Zel’Dovich).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) and in further view of U.S. Publication No. 2017/0343791 to Swanson.
Regarding claim 7, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein the system comprises or forms part of an endoscopic imaging apparatus.  
However, Swanson teaches of an analogous endoscopic device teach wherein the system comprises or forms part of an endoscopic imaging apparatus (Fig. 1).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya by forming it as a part of an endoscopic imaging apparatus, as seen in the teachings above of Swanson. It would have been advantageous to make the combination to optically illuminate a sample in one or more ([0006] of Swanson).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of “Ghost imaging: from quantum to classical to computational” to Erkmen et al. (hereinafter “Erkmen”).
Regarding claim 17, modified Montoya teaches the claimed invention as discussed above concerning claim 2, but modified Montoya does not expressly teach wherein at least one of: 
a) the processing of the signals from the at least one detector to obtain an image of the target region comprises, for each of the different light patterns, combining an image of that light pattern with the signal obtained from the at least one detector for that light pattern; or 
b) the processing of the signals from the at least one detector to obtain an image of the target region comprises ghost imaging. NPL
However, Erkmen teaches of the including b) the processing of the signals from the at least one detector to obtain an image of the target region comprises ghost imaging (page 405- Ghost-imaging experiments correlate the outputs from two photodetectors: a high-spatial-resolution (scanning pinhole or CCD array) detector that measures a field that has not interacted with the object to be imaged, and a bucket (singlepixel) detector that collects a field that has interacted with the object). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to utilize ghost (Page 407 of Erkmen).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of U.S. Publication No. 2008/0315119 to Blackmore et al. (hereinafter “Blackmore”).
Regarding claim 19, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein at least one of: 
a) the image comprises a total internal reflection fluorescence (TIRF) image; or 
b) the image comprises a depth tomography image 
However, Blackmore teaches of an analogous endoscopic device wherein
a) the image comprises a total internal reflection fluorescence (TIRF) image ([0054] - The present invention may enable combination of imaging, measurement of one or more characteristics in the images collected; [0160]- A total internal reflection (TIRF) principle may be employed in which the excitation light source is directed to be internally reflected at the sample-sample carrier surface). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include the image comprises a TIRF image, as seen above in the teachings of Blackmore.  It would have been advantageous to make the combination to excite only parts of the sample close to the surface (0160 of Blackmore).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of U.S. Publication No. 2013/0237976 to Temelkuran et al. (hereinafter “Temelkuran”).
Regarding claim 22, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein the further guided-wave transition is controllably deformable.
However, Temelkuran teaches of an analogous endoscopic device wherein the further waveguide is controllably deformable ([0008]- The endoscope can include an actuator mechanically coupled to the flexible conduit configured to bend a portion of the flexible conduit thereby allowing the operator to vary the orientation of the output end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further guided-wave transition of modified Montoya to include it being controllably deformable, as seen above in the teaching of Temelkuran. It would have been advantageous to make the combination to bend the flexible conduit within a bend plane ([0008] of Temelkuran).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of JP-2011232674-A to Takahashi.
Regarding claim 23, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but modified Montoya does not expressly teach wherein the at least 
However, Takahashi teaches of an analogous endoscopic device including wherein the at least one light source is configured to excite each of the input waveguides (Fig. 7- Light emitting element 22a, 22b, 22c) with a plurality of different wavelengths ([Page 6]- light of different wavelengths), thereby producing a plurality of light patterns for each of the input waveguides ([page 1-2] - An optical waveguide comprising a core that multiplexes light having two or more different wavelengths).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include at least one light source is configured to excite each of the input waveguides with a plurality of different wavelengths, as seen above in the teachings of Takahashi. It would have been advantageous to make the combination to provide an optical waveguide capable of obtaining multiplexed light having a uniform distribution ([Page 1] of Takahashi).
Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”).
Regarding claim 24, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses wherein exciting each combination comprises exciting at least some of the plurality of input waveguides simultaneously using at least one of selected amplitudes or selected phases to produce a desired light pattern at the output of the waveguide apparatus (Fig. 9a- phase modulators 926), but modified Montoya does not 
However Norris teaches of an analogous endoscopic device wherein the at least one light source is configured to excite in turn each of a plurality of combinations of the input waveguides (Fig. 30, see [0066 and 0166] - an optical switch is used to sequentially direct different beams from different light sources).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include at least one light source is configured to excite in turn each of a plurality of combinations of the input waveguides, as seen in the teachings of Montoya. It would have been advantageous to make the combination in order to sequentially direct different beams from different light sources into a common waveguide or optical path ([0066] of Norris).
Regarding claim 36, Montoya discloses a system comprising: 
a waveguide apparatus (Fig. 9A)  comprising a plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752); 
at least one light source configured to excite the input waveguides with a plurality of different sets of at least one of selected amplitudes and/or selected phases (Fig. 9A-seed laser 976 and phase modulators 926) , 
but the embodiment of Fig. 9a of Montoya does not expressly teach thereby generating a plurality of different desired light patterns in turn at an output of the waveguide apparatus, wherein the waveguide apparatus is configured to direct each of the plurality of different desired 
However, the embodiment of Fig. 8E of Montoya teaches generating a plurality of different desired light patterns at an output of the waveguide apparatus ([0169]; Fig. 8E - orthogonal beams 870).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include the output of a plurality of different desired light patterns, as seen in the teachings above of the embodiment of Fig. 8E of Montoya.  It would have been advantageous to make the combination in order to produce three orthogonal beams with different modes on the output side ([0169] of Montoya).
Additionally, Zel'Dovich teaches of an analogous endoscopic device wherein the waveguide apparatus (Fig. 1) is configured to direct desired light patterns (Fig. 1 – illumination 45) to a target region (Fig. 1-object 50) and at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different desired light patterns, and to output signals representing the detected light (Fig. 1- Photodetector 60; Col. 4, lines 38-58- Photodetector 60 is used to convert the reflected and scattered light 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include the waveguide directing light patterns to a target region and a detector, as seen in the teachings above of Zel’Dovich. It would have been advantageous to make the combination so that when portion of light scattered or reflected by the target region is registered by a detector, the signal is then processed for image reconstruction (Col. 3, lines 24-27 of Zel’Dovich).
(Fig. 30, see [0166]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya, as modified by Zel’Dovich, to include excite the input waveguides thereby generating a plurality of different desired light patterns in turn at an output, as seen above in the teachings of Norris. It would have been advantageous to make the combination in order to direct light beams at different wavelength bands to the sample ([0166] of Norris).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of US-20090021739-A1 to Tsujita et al. (hereinafter “Tsujita”).
Regarding claim 28, modified Montoya, as modified by Norris, teaches the claimed invention as discussed above concerning claim 24, but modified Montoya does not expressly teach wherein at least one of: 
a) the system is further configured to perform a calibration process to obtain calibration data, wherein the at least one of the selected amplitudes or the selected phases are based on the calibration data; 
b) the system further comprises a partially reflecting element configured to partially reflect the light patterns, and a detector configured to receive the reflected part of the light patterns and to output signals representing the reflected part of the light patterns; or 

However, Tsujita teaches of an analogous endoscopic device wherein 
b) the system further comprises a partially reflecting element configured to partially reflect the light patterns (Fig. 6-dichroic coatings DM 1, DM 2 and DM 3), and a detector configured to receive the reflected part of the light patterns and to output signals representing the reflected part of the light patterns (Fig. 6 - CCD's 115, 116 and 117).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya, as modified by Norris, to include the partially reflecting element and detector, as seen above in the teachings of Tsujita. It would have been advantageous to make the combination in order to divide the incident light into various different components ([0061] of Tsujita).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of U.S. Publication No. 2002/0062082 to Ohara and U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”).
Regarding claim 31, modified Montoya teaches the system according to claim 1, and although Montoya discloses a plurality of input waveguides (Fig. 9A) the exciting of each of the pairs comprising exciting a first input waveguide and exciting a second input waveguide (Fig. 9A), but modified Montoya does not expressly teach wherein exciting in turn each of a plurality of combinations of the input waveguides comprises exciting in turn each of a plurality of pairs of input waveguides, the exciting of each of the pairs comprising exciting a first input waveguide of 
However, Ohara teaches of an analogous endoscopic device including exciting a pair of input waveguides ([0044] - A pair of fiber-optic bundles (herein not shown) are provided…light radiated passes through the fiber-optic bundles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of input waveguides of modified Montoya to include a plurality of pairs of waveguides, as seen above in the teachings of Ohara. It would have been advantageous to make the combination to illuminate an observed object by the light emitted from the fiber optic bundles ([0044] of Ohara).
Additionally, Norris teaches of an analogous endoscopic device including exciting in turn each of the input waveguides, the exciting comprising exciting a waveguide with light of a first frequency, and exciting a waveguide with light of a second frequency (Fig. 30, see [0166]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya, as modified by Ohara, to include exciting in turn waveguides with different frequencies, as seen above in the teachings of Norris. It would have been advantageous to make the combination in order to direct light beams at different wavelength bands to the sample ([0166] of Norris).
The modified device of modified Montoya in view of Ohara and Norris will hereinafter be referred to as modified Montoya.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of U.S. Publication No. 2002/0062082 to Ohara and U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”) and U.S. Publication No. 2010/0309477 to Yun et al. (hereinafter “Yun”).
Regarding claim 32, modified Montoya teaches the system according to claim 31 but modified Montoya does not expressly teach, wherein at least one of: 
a) the processing resource is configured to process the signals from the at least one detector to obtain for each pair of the plurality of pairs of waveguides at least one beat frequency; or 
b) the input waveguides are excited with a plurality of different frequencies, thereby obtaining a plurality of different beat frequencies.
However, Norris teaches of an analogous endoscopic device wherein the input waveguides are excited with a plurality of different frequencies (Fig. 30, see [0066 and 0166] - an optical switch is used to sequentially direct different beams from different light sources).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to the input waveguides excited with a plurality of different frequencies, as seen in the teachings of Norris. It would have been advantageous to make the combination in order to sequentially direct different beams from different light sources into a common waveguide or optical path ([0066 and 0166] of Norris).
Additionally, Yun teaches of an analogous endoscopic device wherein the input waveguides are excited with a plurality of different frequencies, thereby obtaining a plurality of different beat frequencies ([0083]- the beat signal 94 can be generated having a beat frequency f which corresponds to the difference in the center frequency of the lights, 96 and 98).
([0003] of Yun).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) and U.S. Patent No. 5,956,447 to Zel'Dovich et al. (hereinafter “Zel'Dovich”) in further view of JP-2011232674-A to Takahashi and U.S. Publication No. 2010/0309477 to Yun et al. (hereinafter “Yun”).
Regarding claim 37, modified Montoya teaches the system according to claim 1, but Montoya does not expressly teach, 
wherein exciting each combination of the input waveguides comprises exciting a respective first one of the input waveguides with a first frequency of light and exciting a respective second one of the input waveguides with a second frequency of light, and 
wherein the system further comprises a processor configured to process the signals from the at least one detector to obtain a beat frequency for each of the combinations.
However, Takahashi teaches of an analogous endoscopic device wherein exciting each combination of the input waveguides comprises exciting a respective first one of the input waveguides with a first frequency of light and exciting a respective second one of the input waveguides with a second frequency of light (Fig. 7; ([Page 6] - light of different wavelengths); ([page 1-2] - An optical waveguide comprising a core that multiplexes light having two or more different wavelengths).
([Page 1] of Takahashi).
Additionally teaches of an analogous endoscopic device wherein the system further comprises a processor configured to process the signals (Fig. 1-computer 15) from the at least one detector (Fig. 1- Photodetector 60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montoya to include a processor configured to process the signals from the at least one detector, as seen in the teachings above of Zel’Dovich. It would have been advantageous to make the combination so that when portion of light scattered or reflected by the target region is registered by a detector, the signal is then processed for image reconstruction (Col. 3, lines 24-27 of Zel’Dovich).
Additionally, Yun teaches of an analogous endoscopic device including a beat frequency for each of the combinations ([0083] - the beat signal 94 can be generated having a beat frequency f which corresponds to the difference in the center frequency of the lights, 96 and 98).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Montoya to include the a beat frequency for each of the combinations, as seen in the teachings above of Yun.  It would have been advantageous to make the combination to perform cross-sectional imaging of a biological or other sample ([0003] of Yun).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.H./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795